Citation Nr: 1644396	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Melody Everett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to January 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that found that new and material evidence to reopen the claim had not been received.  The case is now in the jurisdiction of the Albuquerque, New Mexico RO.  In February 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2016, the Board reopened the claim and remanded de novo consideration of the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims her current low back disability is due to injury in service.  Her service treatment records (STRs) show that in February 1987, she reported right side back pain, possibly due to trauma from lifting heavy boxes; it was noted that she could not get out of bed on her own.  On examination pain in the right side of the back was noted.  The assessment was possible low back strain.  In June 1987, the she was seen for a backache of five days duration which began after she carried heavy packages.  The assessment was mechanical low back pain.  

On July 2015 VA examination, the diagnoses were ankylosing spondylitis and degenerative arthritis of the lumbar spine.  The examiner stated she was unable to resolve the issue as to whether the Veteran's low back disability was related to service, but noted the Veteran denied back problems in 1990 and that there was no evidence of ongoing back problems over the years.  She also noted that VA outpatient treatment records show that the Veteran stated she had been having back pain since a left ankle fusion in 2014.
In a February 2016 statement, Michelle Grenier, M.D. indicated she reviewed evidence provided by the Veteran, to include her medical records and VA file.  She noted the Veteran's treatment for low back complaints in service.  She stated that the STRs show the Veteran had at least two low back injuries in service, and opined that more likely than not they were the cause of her current back problems.  She observed that research found that trauma to the back begins the degenerative process. 

The Board's March 2016 remand upon reopening of the claim ordered development for records and an examination to secure an advisory medical opinion regarding the etiology of the Veteran's low back disability.  Regarding development for records the remand directed that the Veteran be asked to provide information concerning her reported hospitalization for low back problems in service, as well as any treatment for the low back following service.  An April 2016 AOJ letter asked the Veteran to furnish such information.  Later that month, her attorney noted that she had received treatment through the VA health care system in Oakland, California, and at Mercy Hospital in Merced, California.  The dates of treatment were not listed; the record does not reflect follow-up on the part of the AOJ.  

Regarding the development for a medical opinion, in May 2016, a VA physician reviewed the record and concluded that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  He noted that the current diagnosis was lumbar spine degenerative arthritis, and this is most likely associated with aging.  He also noted that VA clinic notes show her back pain worsened significantly after the Veteran was assaulted in 2002, resulting in an altered gait.  He further noted that the request for an X-ray in 1987 was for the thoracic spine, not the lumbar spine.  He stated that the appearance of pain several hours after exertion is more consistent with an acute muscle strain than with joint or bony injury.  However, because there was a medical opinion in the record to the contrary, the Board's remand directed that the VA opinion provider should specifically comment on Dr. Grenier's opinion; such comment was not provided.  The opinion is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should again contact the Veteran and ask her to identify the service facility where she was hospitalized for back complaints, and the approximate date(s) of the hospitalization.  The AOJ should also ask the Veteran to identify the providers of all evaluations and treatment she has received for her low back since service, to include treatment at the VA clinic in Oakland, California, and at Mercy Hospital in Merced, California.  She should submit authorizations for VA to secure records of any such private evaluations and treatment.  

The AOJ should then arrange for an exhaustive search (to include facilities where service hospital records may have been retired) to locate and secure for the record the complete clinical records of the Veteran's reported hospitalization for back complaints in service.  If such records cannot be located, the reason must be noted in the record (and the scope of the search described).  The AOJ should also secure for the record the complete clinical records of the Veteran's postservice evaluations and treatment for her back from all providers identified.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to obtain, the Veteran should be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are secured. 

2  The AOJ should then arrange for the record to be returned to the physician who provided the May 2016 opinion for review and an addendum advisory medical opinion as to whether it is at least as likely as not (a 50% or higher probability), that the Veteran's low back disability is related to her service/injuries therein, expanding/modifying the opinion previously provided to encompass consideration of all additional records received and specifically including comment on the opinion by Dr. Grenier indicating in essence that remote trauma may have bearing on the degenerative process shown.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




